Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 9-12 and 14-17 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination a controller configured to: operate the boosting circuit in the first mode when an effective value (Iam) of a current flowing through the reactor is greater than a first set value (Iams), and switch an operation of the boosting circuit from the first mode to the second mode when the effective value (Iam) of the current flowing through the reactor lowers to a value smaller than or equal to a second set value (Iams-a) which is smaller than the first set value (Iams); and [[,]] 
when [[an]] the operation of the boosting circuit is in the first mode, and if an instantaneous value (Ia) of [[a]] the current flowing through the reactor lowers to a value smaller than or equal to a third set value (Ias) which is Applicant: TOSHIBA CARRIER CORPORATIONDkt. 89511/JPW/PT Inventor(s): Masaki Kanamori et al. Application No. 15/478,524. filed April 4, 2017 Page 3 of 13: Amendment (September 8, 2021 non-final Office Action) smaller than the second set value (Iams-a), switch the operation of the boosting circuit from the first mode to the second mode, wherein
in the first mode, the boosting circuit turns on/off the first switch element, and turns on/off the second switch element oppositely out of phase with the turning on/off of the first switch element, and in the second mode, the boosting circuit keeps the continuous off-state of the first switch element and keeps the continuous on-state of the second switch element.
The prior art made of record in form 892 and 1449, discloses “A boost converter, a method of converting power and a power supply incorporating the boost converter or the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846